DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                  ADEM ALBRA,
                                    Appellant,

                                        v.

                       LESLIE JOSEPH SZENDY,
                               Appellee.

                                  No. 4D20-429

                             [September 17, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case
No. DVCE19003942.

   Adem Albra, Fort Lauderdale, pro se.

   No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and   ARTAU,   JJ., concur.

                              *          *          *

  Not final until disposition of timely filed motion for rehearing.